Case 7:19-cr-00168-NSR Document 20 Filed 03/11/19 Page 1of3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ee ee ee LLL
UNITED STATES OF AMERICA
INFORMATION .
oy va or. 10% (NSP)
RICHARD M. VALENTINE, JR.,
a/k/a “Ricky Valentine,”
Defendant.
Ree ee eee LL
COUNT ONE

(False Statement During Purchase of a Firearm)
The United States Attorney charges:

1. On or about June 2, 2018, in the Southern
District of New York, RICHARD M. VALENTINE, JR., a/k/a “Ricky
Valentine,” the defendant, in connection with the acquisition
and attempted acquisition of a firearm from a licensed dealer of
firearms within the meaning of Chapter 44 of Title 18, United
States Code, knowingly made false and fictitious oral and
written statements, which statements were intended and likely to
deceive such dealer with respect to a fact material to the
lawfulness of the sale and other disposition of such firearm, to
wit, VALENTINE knowingly made a false statement on an ATF Foxm

4473 in connection with his attempted purchase of an Advanced

 

 
Case 7:19-cr-00168-NSR Document 20 Filed 03/11/19 Page 2 of 3

Armament .300 Blackout rifle from a federally licensed firearms

dealer in Dutchess County, New York.

(Title 18, United States Code, Section 922 {a) (6).)

COUNT TWO
(False Statement in Firearm Filing)
The United States Attorney further charges:
2. On or about June 2, 2018, in the Southern
District of New York, RICHARD M. VALENTINE, JR., a/k/a “Ricky
Valentine,” the defendant, knowingly made a false statement and
representation to a licensed dealer of firearms within the
meaning of Chapter 44 of Title 18, United States Code, with
respect to information required by Chapter 44 of Title 18,
United States Code, to be kept in the records of such firearms
dealer, to wit, VALENTINE knowingly made a false statement on an
ATF Form 4473 in connection with his attempted purchase of an
Advanced Armament .300 Blackout rifle from a federally licensed
firearms dealer in Dutchess County, New York.

(Title 18, United States Code, Section 924 (a) (1) (A) .}

rele S Berman
GEOFFREY/ 3. BERMAN
United States Attorney
Case 7:19-cr-00168-NSR Document 20 Filed 03/11/19 Page 3 of 3

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA

RICHARD M. VALENTINE,
a/k/a “Ricky Valentine, ”

Defendant.

 

INFORMATION

 

19 er. (OX

(18 U.S.C. §§ 922(a) (6) &
924 (a} (1) (A) .)

GEOFFREY S. BERMAN
United States Attorney.

 

 
